PER CURIAM.
Luis Edwards appeals the denial of his motion to correct sentence to award additional credit for time served. The state agrees that the case should be remanded to the trial court to either award the credit or attach those portions of the record that show that Edwards has received all the credit to which he is entitled. We therefore reverse and remand with direction that if the trial court again determines that Edwards is not entitled to additional credit, it shall attach to its order those portions of the record that support that conclusion.
GUNTHER, GROSS and TAYLOR, JJ., concur.